NOTICE
       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other formal
       errors to the attention of the Clerk of the Appellate Courts:
                           303 K Street, Anchorage, Alaska 99501
                                    Fax: (907) 264-0878
                             E-mail: corrections @ akcourts.us


             IN THE COURT OF APPEALS OF THE STATE OF ALASKA


AARON JAMES FEDOLFI,
                                                     Court of Appeals No. A-12586
                            Appellant,              Trial Court No. 4BE-15-00780 CR

                     v.
                                                             O P I N I O N
STATE OF ALASKA,

                            Appellee.                No. 2664 — December 20, 2019


              Appeal from the District Court, Fourth Judicial District, Bethel,
              Nathaniel Peters, Judge.

              Appearances: Laurence Blakely, Assistant Public Defender, and
              Quinlan Steiner, Public Defender, Anchorage, for the Appellant.
              RuthAnne B. Bergt, Assistant Attorney General, Office of
              Criminal Appeals, Anchorage, and Jahna Lindemuth, Attorney
              General, Juneau, for the Appellee.

              Before: Allard, Chief Judge, Harbison, Judge, and Mannheimer,
              Senior Judge. *

              Judge MANNHEIMER.




   *
       Sitting by assignment made pursuant to Article IV, Section 11 of the Alaska
Constitution and Administrative Rule 23(a).
             In 2015, while Aaron James Fedolfi was on duty as an officer of the Bethel
Police Department, he saw an intoxicated woman walking along the side of a road,
headed home from a party. Fedolfi contacted this woman and offered her a ride home
in his patrol car. But instead of driving the woman to her home, Fedolfi drove her to
another location, where he exposed his erect penis and used his hands to try to direct the
woman’s head toward his penis. The woman pushed Fedolfi away and ran into the
bushes, where she hid until Fedolfi got back into his patrol car and drove away.
             Based on this episode, Fedolfi was charged with two offenses: attempted
third-degree sexual assault and official misconduct.
             Count I charged Fedolfi with attempting to commit third-degree sexual
assault as defined in AS 11.41.425(a)(4). This statute makes it a crime for a police
officer to engage in sexual penetration with a person who is in the officer’s custody or
apparent custody.
             Count II charged Fedolfi with official misconduct as defined in AS 11.56.­
850(a)(1). This statute makes it a crime for a public servant to perform an act relating
to the public servant’s office, knowing that the act constitutes an unauthorized exercise
of the public servant’s official functions. According to the charging document, Fedolfi’s
unauthorized exercise of his police functions was his attempt to sexually assault the
woman who was in his custody — i.e., Fedolfi’s commission of the crime charged in
Count I.
             Fedolfi ultimately pleaded no contest to both charges. At sentencing,
Fedolfi’s attorney argued that these two offenses should merge into a single conviction
under the Alaska Supreme Court’s decision in Whitton v. State, 479 P.2d 302 (Alaska
1970). However, the district court concluded that the sexual assault statute and the
official misconduct statute protected distinct societal interests, so the court ruled that
each of the two counts would support a separate conviction.

                                          –2–                                        2664
              In this appeal, Fedolfi renews his argument that the two counts should
merge into a single conviction. We agree.
              Fedolfi was charged with attempted sexual assault under a subsection of
AS 11.41.425 that applies specifically to peace officers. This subsection, (a)(4), does not
require proof that the officer committed an “assault” as that term is commonly
understood. Rather, subsection (a)(4) applies even when the person in the officer’s
custody ostensibly consents to the sexual penetration.
              As the chair of the Senate Judiciary Committee explained during the
Committee’s consideration of subsection (a)(4), the purpose of this subsection was to
“basically [tell] police officers that they can’t have sex with people who are in their
custody. Period. ... [There is] no question of consent. ... [That person] cannot consent
to have sex with you.” 1
              When a defendant pleads no contest to a criminal charge, the defendant’s
plea “is an admission [for purposes of conviction and sentencing] of every essential
element of the offense well-pleaded in the charging document.” 2 But the charge against
Fedolfi (attempted sexual assault under subsection (a)(4) of the statute) did not
encompass an allegation that Fedolfi attempted to coerce the woman to engage in sexual
penetration, nor did it encompass an allegation that Fedolfi attempted to engage in sexual
penetration with the woman when she was too intoxicated to effectively consent to an
act of sexual penetration — two types of conduct that would have been criminal even if
Fedolfi were not a police officer.




   1
      Audio recording of the proceedings of the Senate Judiciary Committee on April 13,
2011 @ 1:46 – 1:47 p.m. (statement of Senator Hollis French concerning House Bill 127).
   2
       Jones v. State, 215 P.3d 1091, 1100 (Alaska App. 2009).

                                           –3–                                        2664
              Rather, by pleading no contest, Fedolfi admitted only that he was engaged
in his police duties, that he knew (or disregarded a substantial and unjustifiable risk) that
the woman was in his custody, and that he attempted to engage in sexual penetration with
her.
              And as we have already explained, the official misconduct charge against
Fedolfi — the charge of committing an unauthorized act pertaining to his official duties
— was based solely on the fact that Fedolfi engaged in attempted sexual assault as
defined in subsection (a)(4). That is, Fedolfi was charged with official misconduct only
because he was a police officer who attempted to engage in sexual penetration with
someone who was in his custody.
              Thus, given the way this case was charged, the two criminal charges against
Fedolfi protected the same societal interest — the legislature’s policy of not allowing
police officers to engage in any sexual activity with a person who is in their custody,
even if that sexual activity is not coerced by force or threat of force, and even if the
person in custody is otherwise capable of consenting to the sexual activity.
              We therefore conclude that, under the double jeopardy test announced by
our supreme court in Whitton v. State, Fedolfi’s two offenses will support only one
criminal conviction. Whitton, 479 P.2d at 312.
              We note that both of Fedolfi’s offenses are class A misdemeanors. 3 That
is, the legislature has classified them with the same degree of seriousness. Because of
this, when Fedolfi’s case returns to the district court for amendment of the judgement and
re-sentencing, the State can elect whether Fedolfi’s two offenses will merge into a



   3
        Third-degree sexual assault is a class C felony, see AS 11.41.425(c), so an attempt to
commit this offense is a class A misdemeanor, see AS 11.31.100(d)(5). Official misconduct
is likewise a class A misdemeanor, see AS 11.56.850(b).

                                            –4–                                          2664
conviction for attempted third-degree sexual assault or a conviction for official
misconduct. 4
                The district court’s double jeopardy decision is REVERSED, and this case
is remanded to the district court for amendment of the judgement and re-sentencing. We
do not retain jurisdiction of this case.




   4
        See Douglas v. State, 215 P.3d 357, 365 (Alaska App. 2009) (“[I]n [Whitton]
situations where it is not clear which offense the defendant should stand convicted of, Alaska
case law suggests that the State should be able to choose the offense for which the court
enters judgement and sentences the defendant.”).

                                            –5–                                          2664